Citation Nr: 1018168	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for heart disease, 
secondary to service-connected major depression.  

3.  Entitlement to service connection for diabetes mellitus, 
secondary to service-connected major depression.  

4.  Entitlement to an effective date earlier than April 22, 
2003, for the grant of service connection for major 
depression.  


REPRESENTATION

Appellant represented by:	Susan Carpenter, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1976 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004, August 2005, and January 
2009 RO decisions.  In May 2004, the RO denied service 
connection for depression, a low back disability, and 
secondary service connection for heart disease.  In August 
2005, the RO granted service connection for major depression; 
effective from April 22, 2003.  In January 2009, the RO 
denied secondary service connection for diabetes mellitus.  
The Board remanded the appeal for additional development in 
November 2007.  A hearing before the undersigned was held at 
the RO in December 2009.  

The issue of service connection for diabetes mellitus, 
secondary to service-connected major depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a low back disability at 
present which is related to service.  

2.  There is no competent evidence that the Veteran's 
myocardial infarction or CAD are causally or etiologically 
related to, or aggravated by his service-connected major 
depression.  

3.  The Veteran filed his original claim of service 
connection for a "nerves" in April 1981, which he 
subsequently abandoned, and took no further action until 
April 22, 2003, when he filed a claim of service connection 
for depression.  

4.  The earliest effective date for the grant of service 
connection for major depression is April 22, 2003, the date 
of receipt of the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & West 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  The Veteran does not have heart disease which is 
proximately due to, the result of, or aggravated by the 
service-connected major depression.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.310 (2009).  

3.  An effective date earlier than April 22, 2003, for the 
grant of service connection for major depression is not 
assignable.  38 U.S.C.A. §§ 5103A, 5108, 5110(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(p),(r), 3.158, 3.159, 
3.400(b)(2) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in January and October 2003, and March 2006, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and available 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA on at least two occasions during the pendency 
of the appeal, and testified at a hearing at the RO before 
the undersigned in December 2009.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where evidence requested in conjunction with an original 
claim is not furnished within one year after the date of the 
request, the claim will be considered abandoned.  Should the 
right to benefits be finally established, benefits shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).   

Low Back Disability

The Veteran contends that he has had recurring low back 
problems since he fell from a tree on a hunting trip during 
service, and believes that service connection should be 
established for a chronic low back disability.  

The service records showed that the Veteran was initially 
treated at a private hospital in December 1977, after he fell 
out of a tree on a hunting trip while home on leave.  The 
diagnosis was lumbosacral strain.  When initially evaluated 
at a military base near his home in January 1978, the Veteran 
reported radiating pain down his left leg to his knee and up 
to the left shoulder.  Other than some tenderness and limited 
forward flexion, all clinical and diagnostic findings, 
including x-ray and laboratory studies were within normal 
limits.  The impression was paraspinal muscle spasm.  The 
Veteran was subsequently hospitalized for evaluation at his 
home base in late January 1978.  The Veteran's complaints and 
the clinical and diagnostic findings were essentially 
unchanged, and the diagnosis was lumbosacral strain.  

On a Report of Medical History for separation from service in 
April 1979, the Veteran specifically denied any recurrent 
back pain, bone, joint, or other deformity, arthritis, or 
lameness, and no pertinent abnormalities were noted on 
examination at that time.  

A response to VA's request for treatment records from H. 
Rosenstock, MD, in October 2003, was to the effect that there 
were no treatment records pertaining to the Veteran.  

The evidentiary record includes numerous VA and private 
medical records showing treatment for various maladies from 
1989 to 2008.  Except for a single VA outpatient note, dated 
in October 2006, the medical records are silent for any 
complaints, treatment, or abnormalities referable to any low 
back problems.  The October 2006 VA outpatient note indicated 
that x-ray studies showed degenerative joint 
disease/degenerative disc disease of the lumbar spine.  

In April 2004, the Veteran was examined by VA to determine 
the nature and etiology of any identified low back 
disability.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the Veteran's 
complaints, medical history, and clinical findings.  The 
Veteran reported nonradiating low back pain one to two days a 
week, with flare-ups about five times a year, lasting three 
to four days each time.  The diagnosis was lumbosacral strain 
with minimal degenerative changes of the lumbar spine.  The 
examiner noted that the Veteran denied any history of back 
problems at the time of his discharge from service, and 
reported no significant back problems until the last seven or 
eight years.  The examiner opined that the Veteran's current 
low back disability was less likely than not related to his 
back problems in service.  

In this case, the Board finds the VA medical opinion 
persuasive, as it was based on a thorough review of the 
record and included a discussion of all relevant facts.  The 
examiner offered a rational and plausible explanation for 
concluding that the Veteran's current low back disability was 
not related in any way to service.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).  Moreover the Veteran has presented no 
competent medical evidence to dispute the opinion.  Thus, the 
most probative evidence of record consists of the April 2004 
VA opinion.  

As to the Veteran's testimony, while he is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  Savage 
v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998) (lay testimony is not competent to establish, 
and therefore not probative of, a medical nexus).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  In this case, the issue does not involve a 
simple diagnosis and the Veteran is not competent to provide 
more than simple medical observations.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

As indicated above, the Veteran's service treatment records 
showed that he was seen for low back pain on a couple of 
occasions in late 1977 and early 1978.  Other than some 
tenderness and limitation of motion, the Veteran's back 
problems appeared to have resolved, as there were no further 
complaints, treatment or abnormalities noted during his 14 
months of remaining service.  Further, the Veteran 
specifically denied any back problems at the time of his 
service separation examination in April 1979, and no 
pertinent abnormalities were noted on examination at that 
time.  Further, there was no evidence of any signs, symptoms, 
or manifestations of a degenerative disease process within 
the first year following his separation from service, or 
until many years thereafter.  

As there is no competent, credible medical evidence of record 
suggesting a connection between the Veteran's current low 
back disability and service or any evidence of arthritis 
within one year of discharge from service, the Board finds no 
basis for a favorable disposition of the Veteran's appeal.  
Accordingly, the appeal is denied.  

Heart Disease

The Veteran does not contend, nor do the service treatment 
records show any complaints, treatment, abnormalities, or 
diagnosis referable to any heart problems in service.  
Rather, the Veteran contends that his myocardial infarction 
and current heart disease was due to years of stress and 
anxiety related to his service-connected major depression.  

While the Veteran may believe that his current cardiovascular 
disease is related to his service-connected major depression, 
he has not presented any competent evidence to support his 
assertion.  The Veteran is competent to provide evidence of 
experienced symptoms, but he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Savage, 10 Vet. App. at 495; 
see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the Veteran was examined by VA on two occasions 
during the pendency of this appeal to determine the etiology 
of his current cardiovascular disease and, specifically, 
whether any current disability was related to his service-
connected major depression.  

On VA cardiovascular examination in July 2005, the examiner 
indicated that he did not have the claims file to review, but 
noted that the Veteran provided copies of private medical 
records which showed that he suffered a non-ST elevated 
myocardial infarction and underwent coronary stent placement 
in December 2002.  The examiner discussed the Veteran's 
medical history, which included a 20 year history of smoking 
cigarettes and polysubstance abuse, including alcohol, 
cocaine, and marijuana, and noted that these substances were 
deleterious for coronary artery disease (CAD).  The examiner 
stated that it was difficult to correlate mental stress with 
the Veteran's myocardial infarction and CAD.  

Because the VA examiner in July 2005 did not review the 
claims file and provided a somewhat vague opinion, the claims 
file was forwarded to another VA cardiologist in October 
2006, for review and an opinion as to whether the Veteran's 
current cardiovascular disease was related in any way, to his 
service-connected major depression.  The examiner indicated 
that the claims file was reviewed and noted the Veteran's 
medical history.  The examiner opined, in essence, that the 
Veteran's heart disease and myocardial infarction were more 
likely related to his risk factors of hypertension, 
hyperlipidemia, and cigarette smoking and less likely than 
not to his service-connected psychiatric disorder.  He also 
opined that there was no medical evidence suggesting that the 
Veteran's depression played any part in the development of 
atherosclerosis of the vasculature, and no evidence of any 
heart disease in service.  

In this case, the Board finds the VA examination reports 
persuasive, as they were based on review of the Veteran's 
medical history and included a discussion of the relevant 
facts.  The examiners considered other possible etiologies, 
and offered a rational and plausible explanation for 
concluding that the Veteran's myocardial infarction and heart 
disease were not related to his service-connected major 
depression.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Moreover, the Veteran has presented no competent 
medical evidence to dispute those opinions.  Thus, the most 
probative evidence of record consists of the two VA opinions.  

Inasmuch as there is no competent medical evidence relating 
the Veteran's current cardiovascular disease to his service-
connected disability, the Board finds no basis for a 
favorable disposition of the Veteran's appeal.  Accordingly, 
the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claims.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Effective Dates

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  In 
general, the date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2009).  

Where the claim is received more than one year following 
service separation, as here, the effective date of an award 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Unless specifically provided 
otherwise in the statute, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication shall be fixed in accordance with the fact 
found, but shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2009).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2009).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2009).  

Additionally, VA regulations provide that where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen, or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, or 
dependency and indemnity compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158 (2009).  

Analysis

Historically, it should be noted that a claim of service 
connection for "nerves" was initially received from the 
Veteran in April 1981.  Also received into evidence was a 
statement from a private physician, dated in May 1981, which 
indicated that the Veteran was treated for anxiety once in 
1978 and twice in 1979.  The physician did not provide any 
clinical records or report any objective findings.  
Thereafter, the Veteran was scheduled for a VA psychiatric 
examination in July 1981, but failed to report and did not 
request to reschedule.  

By letter dated in July 1981, the RO notified that Veteran 
that his claim was disallowed because he had failed to report 
for the scheduled VA examination, and that no further action 
would be taken on his claim until he notified VA of his 
willingness to report for an examination.  No further 
correspondence was received from the Veteran until the filing 
of his current claim in April 2003.  

By rating action in August 2005, the RO granted service 
connection for major depression and subsequently assigned a 
50 percent evaluation, effective from April 22, 2003, the 
date of receipt of his claim.  The Veteran subsequently 
disagreed with the effective date assigned, giving rise to 
the current appeal.  

Concerning the claim for an effective date earlier than April 
22, 2003, for the grant of service connection for major 
depression, the Board notes that neither the Veteran nor his 
attorney have offered any cogent argument on this issue, 
other than to assert that he has had chronic psychiatric 
problems since service, and believe that the effective date 
should be from the date of his discharge from service.  

In a statement received in December 2006, the Veteran 
explained that he was unable to keep the scheduled VA 
examination appointment in July 1981, because his 
grandfather's car had broken down and it was his only means 
of transportation.  He said that he was young and "drugging 
and drinking" at that time and didn't care about anything, 
and asserted, in essence, that he should not be penalized for 
the irresponsible actions of his youth.  

VA regulations in effect then and now, have not changed and 
are clear and unambiguous.  When a claimant fails to respond 
within 1 year of a request for evidence in connection with a 
claim, no further action will be taken unless a new claim is 
received.  Further, the regulation provide that should the 
right to benefits be finally established, the compensation 
based on the evidence shall commence not earlier than the 
date of filing the new claim.  38 C.F.R. § 3.158 (1980).  See 
also 38 C.F.R. § 3.158 (2009).  

Here, the Veteran did not notify VA that he was willing to 
report for a VA examination or contact VA regarding his claim 
within one year from the July 1981 RO correspondence, or at 
any time prior to receipt of his current claim in April 2003. 
Therefore, the Veteran's April 1981 claim was correctly 
considered abandoned by the RO and cannot be the basis for an 
earlier effective date for the grant of service connection.  
Id.  See also Hurd v. West, 13 Vet. App. 449, 452 (2000) (to 
the effect that the Board's finding that the veteran 
abandoned his claim when he failed to respond within one year 
of the RO's request for information was proper).  

Additionally, the Board points out that it was the Veteran's 
failure to report for the scheduled VA examination in July 
1981 that left the RO without an adequate record on which to 
render a determination on his claim.  In Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996), the Court of Appeals for Veterans 
Claims held that "[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The fact that the 
Veteran was young, and irresponsible does not relieve him of 
obligation to provide information necessary to the 
adjudication of his claim.  

In this case, a claim of service connection for a psychiatric 
disorder was received in April 2003.  By rating action in 
August 2005, service connection was established for major 
depression and a 50 percent evaluation was subsequently 
assigned, effective from April 22, 2003, the date of receipt 
of the Veteran's claim, which is the earliest date allowable 
under the applicable criteria.  38 C.F.R. §§ 3.158, 
3.400(b)(2) (2009).  Consequently, the appeal is denied.  


ORDER

Service connection for a low back disability is denied.  

Service connection for heart disease, secondary to service-
connected major depression is denied.  

An effective date earlier than April 22, 2003, for the grant 
of service connection for major depression is denied.  


REMAND

Concerning the claim of service connection for diabetes 
mellitus, secondary to service-connected major depression, 
the Board finds that additional development must be 
accomplished prior to further consideration of the Veteran's 
appeal.  

In this case, the Veteran contends that his diabetes, first 
diagnosed in private records in 2008, is due to his many 
years of stress and anxiety related to his service-connected 
major depression.  At the hearing before the undersigned 
member of the Board in December 2009, the Veteran testified 
that a private doctor told him that his diabetes mellitus was 
caused by his service-connected psychiatric disorder.  (T 
p.19).  

Although the evidentiary record as currently constituted does 
not include any such opinion, given the Veteran's sworn 
testimony, an examination should be conducted and an opinion 
obtained as detailed below.  

Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his diabetes since he was 
diagnosed in 2008.  Based on his 
response, the AMC should attempt to 
obtain copies of all such records from 
the identified sources.  If any records 
identified by the Veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

2.  The Veteran should be afforded a VA 
endocrine examination to determine the 
etiology of his diabetes mellitus.  All 
indicated tests and studies are to be 
performed.  The claims folder should be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's major depression caused or 
aggravated his diabetes mellitus.  If the 
examiner is only able to theorize or 
speculate as to the relationship, if any, 
between the appellant's diabetes and his 
service-connected major depression, this 
should be so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the claim.  This should 
include consideration of whether the 
Veteran's diabetes mellitus is 
proximately due to or the result of, or 
aggravated by the service-connected major 
depression.  If the benefits sought on 
appeal remain denied, the Veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


